Citation Nr: 0639155	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1984 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

This case was remanded by the Board in November 2004 for 
additional notice and development.  Those actions have been 
completed, and the case has now been returned to the Board 
further appellate consideration.


FINDING OF FACT

The veteran does not have loss of use of both lower 
extremities as a result of his service-connected disabilities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted 
housing have not been met. 38 U.S.C.A. §§ 2101(a), 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.809 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
September 2001 and January 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

In a January 2005 letter, VA specifically asked the appellant 
to let VA know of any other evidence or information that the 
appellant thought might support the claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claim.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

VA medical records, VA examination reports and medical 
opinion, private treatment records, private medical evidence 
(including from the veteran's wife, who is a nurse), records 
from the US Social Security Administration, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's November 2004 remand, the RO 
issued a notice letter to the appellant (January 2005), 
obtained a VA examination (January 2005), then readjudicated 
the appellant's claim and issued a Supplemental Statement of 
the Case (May 2006).  The Board finds that VA has 
substantially complied with the Board's November 2004 remand 
with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and multiple arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Specially Adapted Housing

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to the loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1).  The 
term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

The veteran contends that his service-connected status post 
total hip replacement for avascular necrosis of the left hip, 
and avascular necrosis of the right hip, have resulted in 
loss of use of both lower extremities, such as to preclude 
locomotion without the aid of canes.  Through his 
representative, the veteran contends that he has no effective 
remaining function in the lower extremities, needs to use a 
cane, and urges assigning little or no probative value to a 
January 2005 VA examiner's medical opinions.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that the 
weight of the competent evidence shows that the veteran does 
not have loss of use of both lower extremities as a result of 
service-connected disabilities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
The service-connected status post total left hip replacement 
for avascular necrosis of the left hip is currently rated as 
50 percent disabling, and service-connected avascular 
necrosis of the right hip is currently rated as 30 percent 
disabling, with a service-connected scar rated as 0 percent 
disabling.  

VA has recognized the veteran's total impairment in the grant 
of a total disability rating based on individual 
unemployability due to service-connected disabilities from 
July 2000.  The question at issue on appeal is whether the 
veteran's service-connected bilateral hip disabilities, and 
scar, have resulted in loss of use of both lower extremities.  
The Social Security Administration findings included that the 
veteran's severe bilateral avascular necrosis rendered him 
unable to engage in substantially gainful employment since 
May 1999; however, these findings also include that the 
veteran had pain with ambulation for an extended period of 
time, and noted that medical improvement was expected.  

The veteran has noted that his right leg was shorter than the 
left leg; he had pain and instability of the right hip and 
joint stiffness in both hips, as well as joint stiffness in 
multiple other joints; and he needed to use a cane to protect 
the prosthetic and increase its longevity, and frequently 
needed two canes due to pain and instability in the right 
hip.  The veteran noted that bending, squatting, sitting in 
low positions, and climbing up or over obstacles was next to 
impossible, but did not write in this statement that he was 
unable to ambulate without a cane, and he was limited in 
stair climbing.  The use of the cane was indicated to be for 
the purpose of protecting and prolonging the use of the 
prosthetic, not because locomotion was precluded without the 
use of a cane. 

The veteran's wife's observations in a written statement 
included that she observed the veteran experience pain and 
loss of mobility of multiple joints that became unbearable in 
1999.  

The medical evidence of record includes an August 2000 VA 
examination report that reflects complaints of left hip 
soreness including after prolonged walking, and severe right 
hip pain that prevented prolonged walking; clinical findings 
that included walking with a limp on the right side due to 
leg length discrepancy, painful walking on the heels and 
toes, and ranges of motion that included right hip flexion to 
70 degrees, tenderness, and right hip pain during motion 
testing. 

A June 2002 letter from J. Roberts, M.D., and his treatment 
records reflect that, due to service-connected hip 
disabilities, it was very difficult for the veteran to climb 
a spiral staircase and to get in and out the tub, and the 
veteran reported that he had fallen getting in and out the 
tub.  Dr. Roberts noted that the veteran needed housing 
adaptations to safely climb stairs and to use the hot tub.  

The January 2005 VA examination report shows reports of right 
hip pain with walking at an unspecified distance, right-sided 
weakness, left-sided weakness, and intermittent use of a 
cane, with use of a cane on the day of the examination.  
Physical examination revealed an antalgic gait on the right, 
with full strength on the right, and right hip flexion to 80 
degrees, with other limitations of motion approximating half 
the normal ranges of motion, including limitations due to 
painful motion, which could be additionally limited after 
being on the feet all day; left hip flexion to 110 degrees, 
with considerable ranges of motion that were not limited on 
examination due to pain, but which could be additionally 
limited after being on the feet all day, and the examiner 
noted there had been improved function following left total 
hip replacement surgery.  Based on the evidence in the claims 
file, the veteran's reported symptoms, and clinical 
examination of the veteran that included range of motion 
testing and X-ray testing, the January 2005 VA examiner noted 
that the veteran was healthy and young, and offered the 
opinions that the veteran should be able to walk without the 
use of braces and crutches, that it was unlikely that a 
wheelchair would be needed as the veteran has normal 
neurovascular examination, and a cane may be needed.  

The veteran' wife, who is a registered nurse, also reported 
that the rheumatoid disease process as a whole made the use 
of canes a necessity in the veteran's case; a use of a cane 
is required to increase the longevity of the prosthetic; and 
without the use of a cane and strict limitations the veteran 
would eventually be unable to have a hip replacement and 
would require a wheelchair.  

The Board notes the veteran's wife is a nurse and has 
considered her medical statements in that light.  See Black 
v. Brown, 10 Vet. App. 279, 283-284 (1997) (nurse's opinion 
regarding the etiology of her husband's disability was not 
probative medical evidence because she had no special 
knowledge of the condition, duties did not relate to the 
disability, and she did not participate in treatment).  In 
this case, the veteran's wife contends that a cane is 
necessary in order to increase the longevity of the 
prosthetic, but her statement is of no probative value to the 
question at issue because it does not offer an opinion that 
the veteran's locomotion is precluded without the use of a 
cane.  Her statements regarding potential future disability 
such as the future need for a right hip replacement and that 
a wheelchair might be required at some point in the future 
are not relevant to the question of current loss of use of 
the lower extremities due to service-connected disabilities.  

To the extent the veteran's wife's statement may be proffered 
for its value as a medical opinion, the registered 
nurse/wife's statements are outweighed by the January 2005 VA 
examiner's opinion because the VA examiner is a physician 
(M.D.) with previous experience working with avascular 
necrosis patients and total hip arthroplasties, whereas the 
evidence does not show that the veteran's wife has any 
expertise or experience working with avascular necrosis; and 
the VA examiner's opinions were based not only on 
observations of the veteran but on a review of the medical 
evidence of record and clinical examination of the veteran, 
whereas the wife's statement does not reflect that her duties 
as a nurse related to avascular necrosis, or that she 
participated in treatment of the veteran.  

In this regard, the Board notes the representative's urging 
to consider the January 2005 VA examiner's opinion to be of 
little or no probative value; however, the VA examiner's 
opinion is of significant probative value because it is based 
on the evidence in the claims file, the veteran's reported 
symptoms, and clinical examination of the veteran that 
included range of motion testing and X-ray testing. 

For these reasons, the Board finds that the weight of the 
competent evidence shows that the veteran does not have loss 
of use of both lower extremities as a result of service-
connected disabilities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  Because 
the preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a), the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


